DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Final Action filed on 1/12/2021 is acknowledged.
Applicant amended claims 1, 3, 5-7, and 21; and added claim 23.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2. 	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the limitations, "the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film has a zirconium concentration of 0” (Claim 23, Lines 1-2), it is unclear how the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film has a zirconium concentration of 0. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0027847) (hereafter Koo), in view of Matsuda (US 2010/0187584) (hereafter Matsuda).
Regarding claim 1, Koo discloses a system comprising: 
a capacitor 301 (Fig. 3A, paragraph 0030) comprising a first plate 302 (Fig. 3A, paragraph 0030), a second plate 306 (Fig. 3A, paragraph 0030), and a ferroelectric material 304 (Fig. 3A, paragraph 0030) disposed between the first and the second plates; and 
a dielectric layer 320 (Fig. 3A, paragraph 0031) disposed on a transistor (314, 316, and 318 in Fig. 3A, paragraph 0031), wherein the capacitor 301 (Fig. 3A) is disposed on the dielectric layer.  
Koo does not disclose ferroelectric material comprising a Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film.
Matsuda discloses ferroelectric material 360 (Fig. 1, paragraph 0044) comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koo to form ferroelectric material comprising a Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film, as taught by Matsuda, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Koo further discloses the system of claim 1 wherein the capacitor is in electrical contact with the transistor through a conductor structure (322 and 324 in Fig. 3A, paragraph 0032).  
Regarding claim 5, Koo in view of Matsuda discloses the system of claim 1, however Koo does not disclose the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film includes Scandium (Sc).  
Matsuda discloses the Bismuth Magnesium Titanate (see paragraph 0044, wherein 360 can include bismuth, magnesium, and titanium in general formula is represented by ABO.sub.3, wherein A and B are different elements) - Lead Zirconate Titanate (see paragraph 0044, wherein 360 can include lead, zirconium, and titanium in general formula is represented by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koo to form the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film includes Scandium (Sc), as taught by Matsuda, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Koo further discloses the system of claim 1, wherein the first and the second plates (see paragraph 0037, wherein “Ir”) are selected from the group consisting of Ru, Pt, Ir, Rh, Pd, Au, RuOx, IrOx, PdOx, LNO, LSCO, and SrRuO3.  
Regarding claim 9, Koo further discloses the system of claim 1, wherein the capacitor 301 (Fig. 3A, paragraph 0030) further comprises a seed layer (not shown in Fig. 3A but see “seed layer” in paragraph 0040) positioned between (see paragraph 0040, wherein “The ferroelectric layer 304 can be formed on the bottom electrode 302 with or without one or more intervening layers therebetween, such as, for example, a seed layer (e.g., a thin PTO layer)”) the ferroelectric material 304 (Fig. 3A, paragraph 0040) and the first layer 302 (Fig. 3A, paragraph 0040).  
Regarding claim 10, Koo further discloses the system of claim 9, wherein the seed layer (see paragraph 0040, wherein “a seed layer (e.g., a thin PTO layer)”) includes Lead-Titanate (PbTiO3).  
Regarding claim 23, Koo in view of Matsuda discloses the system of claim 1, however 
Matsuda discloses the Bismuth Magnesium Titanate (see paragraph 0044, wherein 360 can include bismuth, magnesium, and titanium in general formula is represented by ABO.sub.3, wherein A and B are different elements) - Lead Zirconate Titanate (see paragraph 0044, wherein 360 can include lead, zirconium, and titanium in general formula is represented by ABO.sub.3, wherein A and B are different elements) thin film has a zirconium concentration higher than 0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koo to form ferroelectric material comprising the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film having a zirconium concentration higher than 0, as taught by Matsuda, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Matsuda as applied to claim 1 above, and further in view of Eguchi et al. (US 2015/0084486) (hereafter Eguchi).
Regarding claim 6, Koo in view of Matsuda discloses the system of claim 1, however Koo and Matsuda do not disclose the Bismuth Magnesium Titanate - Lead Zirconate Titanate 
Eguchi discloses the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film 6 (Fig. 1, paragraph 0068; and see paragraph 0069, wherein “indium (In)”; and see paragraph 0069, wherein the ferroelectric material 6 (Fig. 1) can be ABO.sub.3. A can include Bi, Mg, and lead. B can include zirconium and Titanium. Therefore the ferroelectric material 6 (Fig. 1) comprises BiMgTiO.sub.3 and PbZrTiO3) includes Indium (In).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koo in view of to form the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film includes Indium (In), as taught by Eguchi, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to claim 1 above, and further in view of Natori et al. (US 2003/0020157) (hereafter Natori).
Regarding claim 7, Koo in view of Matsuda discloses the system of claim 1, however Koo and Matsuda do not disclose the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film includes Ytterbium (Yb).  
Natori discloses the Bismuth Metal Oxide-Based Lead Titanate thin film (see paragraph 0106, wherein “Yb”; and see paragraph 0106, wherein the ferroelectric material can be ABO.sub.3. A can include Bi, Li, and Pd. B can include Zr and Ti. Therefore the ferroelectric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koo in view of Matsuda to form the Bismuth Metal Oxide-Based Lead Titanate thin film includes Ytterbium (Yb), as taught by Natori, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 3 would be allowable because a prior art, Matsuda (US 2010/0187584), discloses ferroelectric material 360 (Fig. 1, paragraph 0044) comprising a Bismuth Magnesium Titanate (see paragraph 0044, wherein 360 can include bismuth, magnesium, and titanium in general formula is represented by ABO.sub.3, wherein A and B are different elements) - Lead Zirconate Titanate (see paragraph 0044, wherein 360 can include lead, zirconium, and titanium in general formula is represented by ABO.sub.3, wherein A and B are different elements) thin film but fails to disclose the exact chemical formula as “x[Bi(Mgo.5Tio.5)O3] – (1-x) [Pb(Zry Ti1.y)O3] with x and y concentrations of 30≤x≤40 and 0≤x≤40”. Additionally, the prior art of record neither anticipates o.5Tio.5)O3] – (1-x) [Pb(Zry Ti1.y)O3] with x and y concentrations of 30≤x≤40 and 0≤x≤40 in combination with other elements of the base claim 1.
	In addition, claim 21 would be allowable because a prior art, Matsuda (US 2010/0187584), discloses ferroelectric material 360 (Fig. 1, paragraph 0044) comprising a Bismuth Magnesium Titanate (see paragraph 0044, wherein 360 can include bismuth, magnesium, and titanium in general formula is represented by ABO.sub.3, wherein A and B are different elements) - Lead Zirconate Titanate (see paragraph 0044, wherein 360 can include lead, zirconium, and titanium in general formula is represented by ABO.sub.3, wherein A and B are different elements) thin film but fails to disclose the exact chemical formula as “35Bi(Mg1/2Ti1/2)O3 – 65PbTiO3 [35BMT-65PT]”. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites the Bismuth Magnesium Titanate - Lead Zirconate Titanate thin film comprises 35Bi(Mg1/2Ti1/2)O3 – 65PbTiO3 [35BMT-65PT] in combination with other elements of the base claim 1.
	 
Claim 4, 17-20, and 22 are allowed. The following is an examiner’s statement of reasons for allowance: claim 4 is allowable because a closest prior art, Koo et al. (US 2006/0027847), discloses a ferroelectric material 304 (Fig. 3A, paragraph 0030) disposed between the first 302 (Fig. 3A, paragraph 0030) and the second plates 306 (Fig. 3A, paragraph 0030) and comprising a Bismuth Metal Oxide-Based Lead Titanate thin film (see paragraph 0033, wherein “The ferroelectric layer 304 can be made of any suitable material such as lead-zirconate-titanate (PZT)…bismuth-lanthanum-titanate (BLT)”) but fails to disclose the exact concentrations of Bi(Mg1/2Ti1/2)O3 and PbTiO3. Additionally, the prior art does not teach or suggest a system comprising: the Bismuth Metal Oxide-Based Lead Titanate thin film comprises 1/2Ti1/2)O3-65PbTiO3 [35BMT-65PT] in combination with other elements of claim 4.
In addition, claim 17 is allowable because a closest prior art, Koo et al. (US 2006/0027847), discloses a ferroelectric material 304 (Fig. 3A, paragraph 0030) comprises lead-zirconate-titanate (PZT) and bismuth-lanthanum-titanate (BLT)) but fails to disclose the exact concentrations of the ferroelectric material comprises x[Bi(Mgo.5Tio.5)O3] – (1-x) [Pb(Zry Ti1.y)O3] with x and y concentrations of 30≤x≤40 and 0≤x≤40. Additionally, the prior art does not teach or suggest the ferroelectric material comprises x[Bi(Mgo.5Tio.5)O3] – (1-x) [Pb(Zry Ti1.y)O3] with x and y concentrations of 30≤x≤40 and 0≤x≤40 in combination with other elements of claim 18.
Further, claim 18 is allowable because a closest prior art, Koo et al. (US 2006/0027847), discloses a ferroelectric material 304 (Fig. 3A, paragraph 0030) comprises lead-zirconate-titanate (PZT) and bismuth-lanthanum-titanate (BLT)) but fails to disclose the exact concentrations of Bi(Mg1/2Ti1/2)O3 and PbTiO3. Additionally, the prior art does not teach or suggest a capacitor comprising: xBi(Mgo.5Tio.5)O3-(1-x)Pb(Zry Ti1-y )O3 wherein x=35 and y=0 in combination with other elements of claim 18.

A closest prior art, Koo et al. (US 2006/0027847), discloses a system comprising: a capacitor 301 (Fig. 3A, paragraph 0030) comprising a first plate 302 (Fig. 3A, paragraph 0030), a second plate 306 (Fig. 3A, paragraph 0030), and a ferroelectric material 304 (Fig. 3A, paragraph 0030) disposed between the first and the second plates and comprising a Bismuth Metal Oxide-Based Lead Titanate thin film (see paragraph 0033, wherein “The ferroelectric layer 304 can be made of any suitable material such as lead-zirconate-titanate (PZT)…bismuth-lanthanum-titanate (BLT)”); and a dielectric layer 320 (Fig. 3A, paragraph 0031) disposed on a transistor (314, 316, and 318 in Fig. 3A, paragraph 0031), wherein the capacitor 301 (Fig. 3A) is disposed on the dielectric layer but fails to teach the Bismuth Metal Oxide-Based Lead Titanate 1/2Ti1/2)O3-65PbTiO3 [35BMT-65PT] as the context of claim 4. 
In addition, a closest prior art, Koo et al. (US 2006/0027847), discloses a ferroelectric material 304 (Fig. 3A, paragraph 0030) disposed between the first 302 (Fig. 3A, paragraph 0030) and the second plates 306 (Fig. 3A, paragraph 0030) and comprising a Bismuth Metal Oxide-Based Lead Titanate thin film (see paragraph 0033, wherein “The ferroelectric layer 304 can be made of any suitable material such as lead-zirconate-titanate (PZT)…bismuth-lanthanum-titanate (BLT)”) but fails to disclose the exact concentrations of Bi(Mg1/2Ti1/2)O3 and PbTiO3. Additionally, the prior art does not teach or suggest a system comprising: the Bismuth Metal Oxide-Based Lead Titanate thin film comprises 35Bi(Mg1/2Ti1/2)O3-65PbTiO3 [35BMT-65PT] in combination with other elements of claim 17.
Furthermore, a closest prior art, Koo et al. (US 2006/0027847), discloses a capacitor 301 (Fig. 3A, paragraph 0030) comprising a first plate 302 (Fig. 3A, paragraph 0030), a second plate 306 (Fig. 3A, paragraph 0030), and a ferroelectric material 304 (Fig. 3A, paragraph 0030) disposed between the first and the second plates but fails to teach the ferroelectric material comprises xBi(Mg0.5Ti0.5)O3 - (1-x)Pb(Zry Ti1-y )O3, wherein x=35 and y=0 as the context of claim 18.

Response to Arguments
1.     	Applicant's arguments filed 1/12/2021 have been fully considered.
2. 	Applicant's arguments with respect to claims 1, 2, 5-10, and 23 have been considered but are moot in view of the new ground(s) of rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813